DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Request for Continued Examination (RCE) Under 37 CFR 1.114 on 03/08/2022 and an interview conducted on 03/25/2022 with the Applicants' representative Attorney Gregory L. Clinton (Please refer to PTO-413B) which lead to a supplemental amendment filed on 03/22/2022.

2.	Claims 1-2, 4-7, 9-12, 14-17 and 19-20 (Renumbered 1-16) are allowed.

ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining whether the download of the bundle switches to a download of an embedded subscriber identity module (eSIM) profile in an eSIM bundle included in the SSP if the bundle cannot be installed; and transmitting, to the terminal, a second message including a family identifier- specific error code if the download of the bundle switches to the download of the eSIM profile in the eSIM bundle included in the SSP” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of a communication method and a system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT) are provided, wherein intelligent services based on the 5G communication technology and the IoT-related technology, such as smart home, smart building, smart city, smart car, connected car, health care, digital education, smart retail, security and safety services renders the pending independent claims allowable. Claims 2-3, 5, 7, 9-10, 12, 14-15 and 17, 19-20 are dependent upon claims 1, 6, 11 and 16 according to their respective statutory classes. Since the independent claims 1, 6, 11 and 16 are allowable, claims 2-3, 5, 7, 9-10, 12, 14-15 and 17, 19-20 are also allowable at least by virtue of the dependency relationship. 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                
                                        04/09/2022